Citation Nr: 1211767	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  07-36 586	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to a rating in excess of 10 percent for scars from the Veteran's left knee surgery.

3.  Entitlement to a rating in excess of 50 percent for sleep apnea.

4.  Entitlement to a rating in excess of 20 percent for a left knee disability.

5.  Entitlement to a rating in excess of 20 percent for a right knee disability.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from October 1973 to March 2000.

This appeal comes to the Board of Veterans' Appeals (Board) from March 2006 and October 2007 rating decisions. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.   The Veteran in this case served on active duty from October 1973 to March 2000.

2.  On March 14, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
JOHN J. CROWLEY 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


